Citation Nr: 1519069	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-22 854A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of status post left kidney partial nephrectomy (claimed as left kidney cancer), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in  (RO) in Gretna, Louisiana.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014, via videoconference.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998). Inasmuch as the Board regrets any further delay in the adjudication of this matter, the Board finds that an additional remand is necessary so as to ensure compliance with the prior remand.  

As a matter of background, this appeal came before the Board in August 2014 and a remand was issued so that the Veteran could be afforded a VA examination and an adequate and appropriate medical opinion be obtained.  See 38 C.F.R. § 3.159(c)(4).  Specifically, the Board ordered that the Veteran be scheduled for a VA examination with an appropriate specialist, to include a nephrologist or an oncologist, to determine whether the veterans claimed left kidney cancer and associated residuals of left partial nephrectomy are related to service.

In February 2015, the Veteran was afforded a VA examination in connection with his claim.  In the resulting report, the examiner opined that it was less likely than not that the Veteran's left kidney cancer and associated residuals are related to service.  Shortly thereafter, the RO issued a supplemental statement of the case (SSOC), again denying the Veteran's claim.  In April 2015, the matter was returned to the Board for further adjudication.

In April 2015, the Veteran's representative submitted an appellate brief in which she stated, "[w]e do not question the medical ability of the physician who conducted the VA examination; however, we are not sure if he is a nephrologist or an oncologist as indicated in the Board's remand."   

Upon review of the VA medical center website for the Overton Brooks VA Medical Center in Shreveport, Louisiana, the Board notes that the VA examiner who conducted the Veteran's examination was not a nephrologist or an oncologist.  Rather, the VA examiner is listed as specializing in "primary care" with board certification in anesthesiology.  The Board does not question the February 2015 examiner's expertise or ability to render a medical opinion in this case.  However, given that the website shows a number of clinicians with board certifications in nephrology or oncology, it is unclear why that matter was not referred to an examiner who specializes in one of those fields.  

Thus, because the Veteran was not afforded a VA examination with an appropriate specialist, as ordered by the Board in its previous remand, an additional remand is required before the Veteran's claim of service connection for residuals of status post left kidney partial nephrectomy can be properly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist, specifically a nephrologist or oncologist, to determine whether the Veteran's claimed left kidney cancer and associated residuals of left partial nephrectomy are related to active service, to include herbicide exposure.  

The VA nephrologist or oncologist chosen to conduct the examination should review the claims file in it's entirely.  The examiner should then opine as to whether the Veteran's claimed left kidney cancer and associated residuals of left partial nephrectomy are more likely, less likely, or at least as likely as not (i.e., 50 percent probability or greater) began in or are otherwise related to his military service, to include the Veteran's presumed exposure to herbicides as a result of his service in the Republic of Vietnam.

The examiner should take as conclusive fact that the Veteran is presumed to have been exposed to Agent Orange and other herbicides as a result of his military service.  

A complete rationale for any opinion expressed must be provided, to include citation to known medical principles or medical treatise evidence.  If the examiner is unable to resolve the above question without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

2. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




